DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
Response to Amendment
In response to the amendment received February 5, 2021:
Claims 1-12 are pending. 
The previous 102 and 103 rejections have been withdrawn in light of the amendments to the claim. However, a new rejection has been made using a newly cited reference below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
“in a lengthwise direction of the cap plate, a planar surface of the sub-tab is substantially parallel to and in contact with the planar surface of the one of the first and second current collectors perpendicular to the cap plate” (lines 16-18) 
“in the lengthwise direction of the cap plate, the planar surface of the sub-tab faces toward the planar surface of the one of the first and second current collectors perpendicular to the cape plate” (lines 19-21)
The use of “in a lengthwise direction of the cap plate” is unclear and renders the claim indefinite. Regarding the use of “in a lengthwise direction” in lines 16-18, it is unclear how the planar surface of the sub-tab is substantially parallel with the planar surface of one of the first and second current collectors (in a lengthwise direction of the cap plate) while concurrently perpendicular to the cap plate. It appears as though the planar surface of the sub-tab (Fig. 5E, #140) is not substantially parallel to the lengthwise direction of the cap plate (rather, the planar surface of the sub-tab appears to be substantially perpendicular to the lengthwise direction of the cap plate). Regarding the use of “in the lengthwise direction” in lines 19-21, it is unclear how the planar surface of the sub-tab faces toward the planar surface of the one of the first and second current collectors (in a lengthwise direction of the cap plate) while concurrently perpendicular to the cap plate. 

Appropriate correction and/or explanation is required. Claims 2-12 are also rejected by virtue of dependency on claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0024259, using the embodiment of Figure 7A & 7B). 
Regarding Claim 1, Lee et al. teaches a rechargeable battery (i.e. a secondary battery) (Para. [0012]) comprising an electrode assembly including a first electrode uncoated region (Fig. 2, #11a) (i.e. first electrode tab) and a second electrode uncoated region (Fig. 2, #12a) (i.e. second electrode tab), a case (Fig. 2, #26) accommodating the electrode assembly, the case having an opening wherein a cap plate (Fig. 2, #20) is fastened (Para. [0040]), a first current collector (Fig, 7A, #350) electrically connected to the first electrode uncoated region (Para. [0111]) and a reinforcement member (Fig. 7B, #354b) (i.e. a sub-tab) coupled to the first uncoated region (i.e. coupled to the first 
Regarding Claim 2, Lee at al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. further teaches wherein the first current collector includes a first region (above the dashed line in First Annotated Fig. 7B below) and a second region (below the dashed line in the First Annotated Fig. 7B below) inwardly recessed relative to the first region in the lengthwise direction of the cap plate.
First Annotated Lee et al. Fig. 7B

    PNG
    media_image1.png
    480
    382
    media_image1.png
    Greyscale

Regarding Claim 3, Lee at al. teaches all of the elements of the current invention in claim 2 as explained above.
Lee et al. teaches herein the reinforcement member (i.e. sub-tab) (Fig. 7B, #354b) extends from an outer periphery of the first current collector (see First Annotated Fig. 7B).
Regarding Claim 4, Lee at al. teaches all of the elements of the current invention in claim 2 as explained above.
Lee et al. teaches wherein the overall width along the lengthwise direction, of the second region and a bent region of the reinforcement member is equal to the width of the first region (See Annotated Fig. 7B, wherein the width in the lengthwise direction of the second region (reinforcement member and first body unit, Fig. 7A, #354a, is equal to the width of the reinforcing member and first body unit in the first region) (Para. [0115]).
Regarding Claim 5, Lee at al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. teaches the reinforcement member (i.e. sub-tab) has a smaller thickness than the first current collector (see second annotated Fig. 7B below).
Second Annotated Lee et al. Fig. 7B

    PNG
    media_image2.png
    459
    369
    media_image2.png
    Greyscale


Regarding Claim 6, Lee at al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. teaches the planar surface of a bent region of the sub-tab (i.e. a surface of reinforcement member, Fig. 7B, #354b) contacts a planar surface of the first current collector (Fig. 7B, #350).
Regarding Claim 10, Lee at al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. further teaches the reinforcement member (i.e. sub-tab) (Fig. 7A, #354b) directly contacts the planar surface (Fig. 7B, #354a1).
Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0024259, using the embodiment of Figure 6A & 6B). 
Regarding Claim 1, Lee et al. teaches a rechargeable battery (i.e. a secondary battery) (Para. [0012]) comprising an electrode assembly including a first electrode uncoated region (Fig. 2, #11a) (i.e. first electrode tab) and a second electrode uncoated region (Fig. 2, #12a) (i.e. second electrode tab) a case (Fig. 2, #26) accommodating the 
Regarding Claim 11, Lee at al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. further teaches the boundary along which the reinforcement member (Fig. 6A, #254b1) is bent, extends in a direction perpendicular to the cap plate.
Regarding Claim 12, Lee at al. teaches all of the elements of the current invention in claim 11 as explained above.
Lee et al. further teaches the boundary along which the reinforcement member (Fig. 6A, #254b1) is bent, extends in a direction perpendicular to the cap plate.
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0024259) as applied to claim 1 above, and further in view of Huang (US 2014/0079971).
Regarding Claim 7, Lee et al. teaches all of the elements of claim 1 as explained above. 
Lee et al. teaches the first current collector (Fig. 7A, #350) includes a boundary (Fig. 7A, dashed line) formed at the boundary of the first current collector and the reinforcement member (i.e. sub-tab) wherein the reinforcement member is bent. 
However, Lee et al. does not teach a bending groove formed at a boundary between one of the first and second current collectors and the sub-tab.
Huang teaches a lithium battery (i.e. secondary battery) (Abstract, line 1), comprising an anode coupling portion (i.e. first current collector) (Para. [0027], lines 7-13 and Fig. 1, #51), a cathode coupling portion (i.e. second current collector) (Para. [0027], lines 14-16 and Fig. 1, #61), an anode plate (i.e. sub-tab) (Para. [0025] and Fig. 1, upper portion of #5) and a cathode plate (i.e. sub-tab) (Para. [0025] and Fig. 1, upper portion of #6), and that include a bending groove formed between the boundary of the anode coupling portion and the anode plate, as well as a bending groove formed between the boundary of the cathode coupling portion and the cathode plate (i.e. a 
Annotated Huang Figure
                 
    PNG
    media_image3.png
    345
    539
    media_image3.png
    Greyscale

The combination of the bending groove as taught by Huang, with Lee et al. would yield the predictable result of a bending groove between the first current collector and the reinforcement member (i.e. sub -tab), which further results in an electrically connected functioning current collecting board and reinforcement member (i.e. electronically connected functioning current collector and sub-tab) (Para. [0009]).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the bending groove  as taught by Huang, with Lee et al., as the combination would yield the predictable result of a bending groove between the first current collector and the reinforcement member (i.e. sub -tab), which further results in an electrically connected functioning current collecting board and joint part (i.e. electronically connected functioning current collector and sub-tab).  The .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0024259) as applied to claim 1 above, and further in view of Kim et al. (US 2011/0250491).
Regarding Claim 8, Lee et al. teaches all of the elements of claim 1 as explained above. 
Lee et al. teaches a first insulating member (i.e. a side insulation member) (Fig. 2, #60 or #80) coupled to a first current collector.
	However, Lee et al. does not teach a side insulation member coupled to the second current collector at an outer periphery of the reinforcement member (i.e. sub-tab).
Kim et al. teaches a rechargeable battery (i.e. secondary battery) (Para. [0007), comprising retainer formed of insulating material (i.e. side insulation member) (Para. [0013] and Fig. 3, #61), which is coupled to the body portion of lead tab (i.e. current collector) (Fig. 3, #521), at an outer periphery of the connector portion of the lead tab (i.e. sub-tab) (Fig. 3, #511), joined to the body portion of the lead tab (i.e. current collector) and the connector portion of the lead tab (i.e. sub-tab) (Fig. 3) using a hook which locates in a corresponding hole of the body portion of the lead tab (i.e. current collector) (Para. [0058], lines 4-7 and Fig 3. #611).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al. to incorporate the retainer 
Regarding Claim 9, Lee et al. as modified by Kim et al. teaches all of the elements of claim 8 as explained above.
Kim et al. further teaches the retainer (i.e. side insulation member) including one or more first hooks (i.e. a protrusion) (Fig. 3, #611), engaged with a corresponding hole of the body portion of the lead tab (i.e. a hole formed in an exposed region of the current collector) (Para. [0058], lines 4-7 and Fig 3). See the rejection to claim 8 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kim et al. cited herein.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729   

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729